Citation Nr: 0020978	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the RO which 
denied service connection for bilateral hearing loss and 
tinnitus.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran had a left ear high frequency sensorineural 
hearing loss prior to his period of active duty.

3.  The veteran's pre-existing left ear high frequency 
sensorineural hearing loss is shown to likely have increased 
in severity beyond natural progress during his period of 
active duty.

4.  The medical evidence of record establishes that the 
veteran's right ear hearing loss and tinnitus are causally 
related to noise exposure in service.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing left ear hearing loss was 
aggravated by his period of active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1153, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(1999).

2.  Right ear hearing loss and tinnitus were incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records indicate that the veteran was assigned to 
Company B, 1st Battalion, 169th Infantry with the Army 
National Guard.  His military occupational specialty was 
listed as Ammo-Bearer 81MM Mortar.  He received an Expert 
Badge M-1 Rifle.  

Service medical records indicate that, upon enlistment 
examination in June 1968, the veteran was found to have high 
frequency sensorineural hearing loss in the left ear.  
Hearing in the right ear was normal.  The audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	10		-10		-10		-10		0		5
Left	-5		-5		-10		-10		45		30

Upon examination in February 1969, slight hearing loss in the 
right ear was indicated at the higher frequencies.  The 
audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

Hertz		500		1000		2000		3000		4000
Right		10		5		10		15		20
Left		0		0		0		25		35

In a February 1970 letter, an Army physician reported that 
the veteran had marked loss of hearing which he had dated 
from basic training.  He recommended that the veteran be 
discharged.  

In a February 1970 letter, Lewis Chester, M.D., reported that 
he examined the veteran earlier that month.  The veteran had 
stated that he had had ringing in his left ear for the 
previous 18 months and that it began during basic training.  
Clinical evaluation revealed a 57 decibel loss in the left 
ear.  Dr. Chester diagnosed deafness in the left ear probably 
due to acoustic trauma.  He indicated that further exposure 
to noise would jeopardize the veteran's hearing in his right 
ear.  

In an April 1970 letter, it was noted that the veteran was 
found to be qualified for retention in the National Guard.  

Upon retention examination in December 1970, the veteran was 
diagnosed as having bilateral sensorineural hearing loss.  
The audiological evaluation showed pure tone thresholds, in 
decibels, as follows:

Hertz	500		1000		2000		3000		4000	
	6000
Right	15		15		35		60		65	
	65
Left	10		10		10		50		45		25

In a February 1997 letter, Charles L. Gillum, Jr., M.A., an 
audiologist, related that he reviewed the veteran's service 
medical records.  He noted that upon enlistment, the veteran 
had a moderate high frequency sensorineural hearing loss in 
the left ear.  Subsequently, upon examination in February 
1969, he also had a very slight high frequency component 
sensorineural hearing loss in the right ear.  The examination 
in December 1970 showed increased hearing loss in both ears.  
Mr. Gillum opined that the veteran most likely had hearing 
that was prone to noise induced hearing loss.  He concluded 
that the noise exposure the veteran experienced in service 
was completely responsible for the veteran's hearing loss 
continuing to get worse.  

At a VA audiological evaluation in November 1997, the veteran 
reported difficulty with his hearing and bilateral tinnitus 
since basic training.  He stated that the infantry was very 
loud and he was not provided any hearing protection.  Since 
service, he has always used hearing protection.  The tinnitus 
was a high-pitched ringing sound which sometimes distracted 
him from activities.  The audiological evaluation, following 
conversion to ISO units, showed pure tone thresholds, in 
decibels, as follows:

Hertz		1000		2000		3000		4000
Right		5		50		60		55
Left		10		65		70		65

Bilateral sensorineural hearing loss and tinnitus, by 
history, were the diagnoses.  

At a videoconference hearing before the undersigned Acting 
Member of the Board in May 1999, the veteran testified that 
he had left ear hearing loss prior to his entry in service.  
He contended, however, that the noise exposure in service 
aggravated his condition and also caused hearing loss in his 
right ear.  He also alleged that he had experienced bilateral 
tinnitus since basic training.  He claimed that he was never 
provided any hearing protection in service; however, he noted 
that he had used hearing protection when necessary since his 
discharge.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for organic diseases of the nervous 
system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Left ear

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

The service medical records show, and the veteran concedes, 
that there was a left ear hearing loss at the time the 
veteran entered service.  Thus, the veteran's left ear is not 
presumed to have been sound at the time.  

Nonetheless, as noted hereinabove, a pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

The Board finds that the evidence establishes that there was 
an increase in disability due to the veteran's left ear 
hearing loss during his period of service.  The Board notes 
that the increase was very slight between June 1968 and 
February 1969; however, the increase by February 1970, 
approximately one year after service was much greater, as 
indicated by the letters from the Army physician and Dr. 
Chester.  Indeed, the December 1970 audiological evaluation, 
the first following service, shows a drastic increase in left 
ear hearing loss.  Inasmuch as the Board has found that there 
was an increase in disability during service, and in the 
absence of any medical evidence that the increase was beyond 
the natural progress of the disease, the preponderance of the 
evidence supports the claim of service connection for left 
ear hearing loss.  

Right ear and tinnitus

As described hereinabove, in a February 1970 letter from a 
private physician, it was noted that the veteran had 
complained of ringing in his left ear for the prior 18 months 
and he indicated that it began during basic training.  
Current private and VA medical evidence indicates that the 
veteran has bilateral sensorineural hearing loss and 
tinnitus, and the private audiologist opined that the 
conditions were caused or aggravated by the veteran's active 
military service.  

In light of the deterioration of the veteran's right ear 
hearing acuity during service following his acoustic trauma 
in service, the absence of any apparent acoustic trauma after 
service, and the presence of current right ear hearing 
disability, the Board finds that the evidence supports the 
veteran's claim of service connection for right ear hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Furthermore, in light of the current evidence establishing a 
nexus between the veteran's tinnitus and his period of 
service, the Board finds that the evidence supports the claim 
of service connection for tinnitus.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

